DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1 - 9, as well as the strap species drawn to Figs. 1 - 8, and the tube retainer species drawn to Figs. 1 - 6, 9 - 19, and 22 in the reply filed on February 26th, 2021 is acknowledged.
In view of Applicant’s election of Figs. 1 - 6, 9 - 10, and 22 in regards to the tube retainer species, claims 3 and 5 are withdrawn from consideration as they appear to be drawn to the embodiment depicted in non-elected species Figs. 20 - 21, which show a plurality of tube retainers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 9 both refer to the pouch retainer securing the holding pouch to “another item”. The term "another item" renders the claim indefinite as the specification does not provide a standard for ascertaining the scope of the term (i.e. what items are intended to be claimed), and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention. In an effort to promote compact prosecution, “another item” is interpreted as a strap as described in claims 1 - 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlickman (US 2009/0089913 A1), in view of Ekey (US 5,980,499) and Antholz (US 2019/0201666 A1).

Regarding claim 1, Ehrlickman discloses a drain tube holding system (Fig. 1; Abstract) comprising a strap including a first end and a second end (Figs. 1 and 2; elements 126 and 128), a retainer attachment connected to said strap (Fig. 1, element 104; Paragraphs 19 and 24), wherein said retainer attachment includes a first pouch defining an interior space sufficient to retain a reservoir bulb therein (Fig. 1, element 110; Paragraphs 19 - 21); and the first pouch includes a first side, a second side opposite the first side, a lower end, and an upper end opposite the lower end (element 108; the sides being inherent to the pouch shape), the upper end being open to allow a drain tube that is connected to a reservoir bulb within the first pouch to extend there through (elements 114 and 116; Paragraph 20).
Ehrlickman does not explicitly teach the first end of the strap being removable connected to the second end of the strap, or at least one tube retainer associated with the first pouch, the at least one tube retainer being located on the strap or on the retainer attachment above the upper end and outside the interior space, and the at least one tuber retainer is configured to secure a drain tube that extends through the upper end of the first pouch.
In the same field of endeavor, Ekey teaches a drain tube holding system (Fig. 1; Abstract) comprising a strap including a first end and a second end, wherein said first end of said strap is removably connected to said second end of said strap (Figs. 1 and 2; elements 26 - 30; Col. 2, line 66 - Col. 3, line 6).

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).
Ehrlickman and Ekey still do not explicitly teach at least one tube retainer associated with the first pouch, the at least one tube retainer being located on the strap or on the retainer attachment above the upper end and outside the interior space, and the at least one tuber retainer is configured to secure a drain tube that extends through the upper end of the first pouch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retainer attachment of Ehrlickman and Ekey to comprise the tube retainers of Antholz. Doing so would predictably be beneficial in securing the drainage tubing as recognized in Paragraph 25 of Antholz.

Regarding claim 4, the combination of Ehrlickman, Ekey, and Antholz substantially discloses the invention as claimed. Ehrlickman further teaches a second pouch defining an interior space sufficient to retain a reservoir bulb therein; defining an interior space sufficient to retain a reservoir bulb therein (Fig. 1, element 110; Paragraphs 19 - 21); the second pouch includes a first side, a second side opposite the first side, a lower end, and an upper end opposite the lower end (element 106), the upper end being open to allow a drain tube that is connected to a reservoir bulb within the first pouch to extend there through (elements 114 and 116; Paragraph 20).
Ehrlickman does not explicitly teach at least one tube retainer associated with the second pouch being located on the strap or on the retainer attachment above the upper end and outside the interior space, and the at least one tuber retainer is configured to secure a drain tube that extends through the upper end of the first pouch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retainer attachment of Ehrlickman and Ekey to comprise the tube retainers of Antholz, including a tube retainer in association with the second pouch (Fig. 1 shows two tube retainers and two pouches). Doing so would predictably be beneficial in securing the drainage tubing as recognized in Paragraph 25 of Antholz.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrlickman in view of Ekey and Antholz as applied to claim 1, and further in view of Hunter (US 2008/0312615 A1).

Regarding claim 2, the combination of Ehrlickman, Ekey, and Antholz substantially discloses the invention as claimed. They do not explicitly disclose the retainer attachment disposed over the first end and second end of the strap.
In the same field of endeavor, Hunter teaches a drain tube holding system (Fig. 4; Abstract) with removable/repositionable retainer attachments (Figs. 2 - 3; elements 24 and 32; Paragraphs 28 - 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retainer attachments and strap of 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to position the retainer attachment over the ends of the strap, or wherever else along the strap was deemed desirable (such as when drain tubes were implanted in different locations), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the positioning of the retainer attachments around the strap does not affect its fundamental ability to retain drainage bulbs and tubes.

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlickman, in view of Ekey, Antholz, and Quayle (US 4,241,459).

Regarding claim 6, Ehrlickman discloses a drain tube holding system (Fig. 1; Abstract) comprising a strap including a first end and a second end (Figs. 1 and 2; elements 126 and 128), a retainer attachment connected to said strap (Fig. 1, element 104; Paragraphs 19 and 24), wherein said retainer attachment includes a first pouch defining an interior space sufficient to retain a reservoir bulb therein (Fig. 1, element 110; Paragraphs 19 - 21); and the first pouch includes a first side, a second side opposite the first side, a lower end, and an upper end 
Ehrlickman does not explicitly teach the first end of the strap being removable connected to the second end of the strap, or at least one tube retainer associated with the first pouch, the at least one tuber retainer is configured to secure a drain tube that extends through the upper end of the first pouch, or a divider within the interior space of the first pouch, the divider is removably secured to the first pouch so that the position of the divider within the interior space of the first pouch is adjustable.
In the same field of endeavor, Ekey teaches a drain tube holding system (Fig. 1; Abstract) comprising a strap including a first end and a second end, wherein said first end of said strap is removably connected to said second end of said strap (Figs. 1 and 2; elements 26 - 30; Col. 2, line 66 - Col. 3, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the belt of Ehrlickman with the belt of Ekey would have achieved the predictable result of allowing for the drain pouches to be worn by a user. In particular, comprising the specific belt arrangement of Ekey would result in comprising a strap including a first end and a second end, wherein said first end of said strap is removably connected to said second end of said strap, which would further allow for predetermined sizing adjustments (Col. 3, lines 43 - 48).
KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).
Ehrlickman and Ekey still do not explicitly teach at least one tube retainer associated with the first pouch, the at least one tuber retainer is configured to secure a drain tube that extends through the upper end of the first pouch, or a divider within the interior space of the first pouch, the divider is removably secured to the first pouch so that the position of the divider within the interior space of the first pouch is adjustable.
In the same field of endeavor, Antholz teaches a system for holding drain tubes (Figs. 1, and 4; Abstract) comprising a retainer attachment (Fig. 1, element 20), and a tube retainer located on the retainer attachment above the upper end and outside the interior space configured to secure a drain tube that extends through an upper end of a pouch (element 50; Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retainer attachment of Ehrlickman and Ekey to comprise the tube retainers of Antholz. Doing so would predictably be beneficial in securing the drainage tubing as recognized in Paragraph 25 of Antholz.

In addressing the same problem as Applicant, the problem being dividing the internal space of wearable storage pouches, Quayle teaches a garment comprising a pouch (Figs. 1, 3 and 5; element 80; Abs act), comprising a divider that is removably secured to the pouch so that the position of the divider within the interior space of the first pouch is adjustable (Figs. 3 and 5, element 106; Col. 3, lines 48 - 55; the adjustability being enabled by hook and loop strips 110 and 112, which would allow the divider to be repositioned, or released entirely from the outer wall 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pouch of Ehrlickman, Ekey, and Antholz to comprise the divider of Quayle. Doing so would allow for the selective division of the first pouch into two, thus enabling the first pouch to separately accommodate an additional bulb.

 Regarding claim 7, Ehrlickman, Ekey, Antholz, and Quayle substantially disclose the invention as claimed. As previously stated, Antholz teaches a system for holding drain tubes (Figs. 1, and 4; Abstract) comprising a retainer attachment (Fig. 1, element 20), and a tube retainer located on the retainer attachment above the upper end and outside the interior space configured to secure a drain tube that extends through an upper end of a pouch (element 50; Paragraph 25).
.

Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlickman in view of Antholz and Hunter.
	
Regarding claim 8, Ehrlickman discloses a drain tube holding system (Fig. 1; Abstract) a reservoir bulb holding pouch having an interior wall and an exterior wall secured to one another along a first side, a second side, and a lower end to define an interior space sufficient in size to completely retain a reservoir bulb therein; an upper end of the interior wall and the exterior wall being open to allow a drain tube that is connected to a reservoir bulb disposed completely within the interior space to extend therethough, the interior wall includes a first surface and a second surface, and the exterior wall includes a third surface and a fourth surface, the second surface faces the third surface (elements 108, 114, and 116; Paragraph 20; the sides and surfaces being inherent to the structure of the pouch).(Fig. 1, element 104; Paragraphs 19 and 24), wherein said retainer attachment includes a first pouch defining an interior space sufficient to retain a reservoir bulb therein (Fig. 1, element 110; Paragraphs 19 - 21); and the first pouch includes a first side, a second side opposite the first side, a lower end, and an upper end opposite the lower end (element 108), the upper end being open to allow a 
Ehrlickman does not explicitly at least one tube retainer on the second surface of the interior wall at the upper end thereof, the at least one tube retainer is configured to secure a drain tube that extends through the upper end; at least one pouch retainer fixed to the first surface of the interior wall, the at least one pouch retainer is configured to removably secure the reservoir bulb holding pouch to a strap; and elastic on the exterior wall at the upper end thereof.
In the same field of endeavor, Antholz teaches a system for holding drain tubes (Figs. 1, and 4; Abstract) comprising a retainer attachment (Fig. 1, element 20), and a tube retainer located on the second (inner facing) surface at an upper end thereof configured to secure a drain tube that extends through the upper end of a pouch (element 50; Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pouch of Ehrlickman to comprise the tube retainers on the second surface of the interior wall at the upper end thereof of Antholz. Doing so would predictably be beneficial in securing the drainage tubing as recognized in Paragraph 25 of Antholz.
Ehrlickman and Antholz still do not explicitly teach at least one pouch retainer fixed to the first surface of the interior wall, the at least one pouch retainer is configured to removably secure the reservoir bulb holding pouch to a strap; and elastic on the exterior wall at the upper end thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ehrlickman and Antholz to comprise the pouch attachments of Hunter (i.e. element 24 and complementary element 32 as seen in Figs. 2 and 3). Doing so would allow for the user to position the retainer attachments along the strap as desired (Paragraph 28 of Hunter).
Hunt also teaches comprising elastic on an exterior pouch wall at an upper end thereof (Fig. 1; element 16; Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Ehrlickman and Antholz to comprise elastic on the exterior wall of the pouch at the upper end of thereof. Doing so would be advantageous in holding the pouch closed after it is opened (recognized in Paragraph 23 of Hunt).

Regarding claim 9, the combination of Ehrlickman, Antholz, and Hunter substantially disclose the invention as claimed. Hunter further teaches a plurality of pouch retainers (Fig. 2 shows two instances of element 26), each of the pouch retainers is configured to removably secure the reservoir bulb holding pouch to a strap (Paragraph 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ehrlickman and Antholz to 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ehrlickman, Antholz, and Hunter to comprise additional pouch retainers since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, additional pouch retainers merely serve to attach the pouch to the strap in the same manner as the first.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antholz (US 2013/0296814 A1) discloses essentially the same subject matter as the reference by the same inventor relied upon above
Price (US 2009/0095783 A1) discloses an analogous carrying device with much of the structure of Applicant’s invention.
Walsh et al. (US 2005/0137496 A1) discloses a tube holder system with the same strap as Applicant.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781